Hooker, C. J.
(concurring). This action is a second attempt through legal proceedings to collect an assessment made for local improvements upon the property of the defendant. The first failed for the reason that the legislature had failed to provide a method of enforcing payment by proceedings against the land assessed. In dismissing the bill in that case, we held that the local assessment was valid, and we were careful not to hold that the claim of the city for the assessment was not a valid and subsisting obligation, if not a lien upon the land. Subsequently the legislature attempted to make this a personal debt due from the defendant to the city, and incidentally provided *245■that the land assessed should be discharged of any lien therefor. I concur with Mr. Justice Long in holdingthat this act cannot be given a retroactive effect, and therefore "that it has no application, in any of its provisions, to this ■cause. The judgment must therefore be reversed, and no new trial ordered; but it’ should be understood that the lien of the city for its taxes, if it ever had any, is unaffected by the legislation mentioned, or by these proceedings.
Moore and Montgomery, JJ., concurred with .Hooker, C. J.
Grant, J., did not sit.